Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 1 of 5




                  Exhibit 2
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 2 of 5




       FIFTH SUPPLEMENTAL DECLARATION OF JOSEPH F. ANTOGNINI, M.D.


       I, JOSEPH F. ANTOGNINI, hereby declare and say:

1.     My name is Joseph F. Antognini. I submit this fifth supplemental declaration in further

response to the supplemental declarations submitted by Dr. Gail Van Norman (dated 12-22-

2020), the declaration submitted by Dr. Michael Stephen (dated 12-22-2020) and the plaintiffs’

complaints (dated 12-22-2020) in the case In re Federal Bureau of Prisons’ Execution Protocol

Cases, No. 19-mc-00145-TSC. I have also reviewed the medical records for Dustin Higgs,

including records from 2008 through December 30, 2020, and the medical records of Cory

Johnson dated from 2009 through December 30, 2020.

2.     The opinions presented in this supplemental declaration are based on information available

to me at this time. Should additional documents or information be provided to me for review and

analysis, I may take those additional materials into account, and modify and/or supplement my

opinions accordingly. If I am present at hearings and/or trial in this case, I may take into account

any testimony or other evidence to the extent related to my opinions and modify and/or supplement

my opinions accordingly. In performing my analysis, I have relied on my professional training,

education and experience.

3.     I am aware that both Dustin Higgs and Cory Johnson tested positive for SARS CoV-2-

RNA (Covid-19) on December 16, 2020. Dustin Higgs and Cory Johnson have reported minimal

respiratory symptoms. A chest x-ray obtained on Higgs on December 30, 2020 showed that “the

lungs remain clear. No acute airspace disease or pulmonary edema”. Notwithstanding the various

opinions and studies cited in the amended complaints and expert reports of Drs. Van Norman and

Stephen, the conclusion that Higgs and Johnson would have increased risk of pulmonary edema

is entirely speculative. Neither Dr. Van Norman nor Dr. Stephen has provided any evidence that


                                                                                                  1
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 3 of 5




asymptomatic or mildly symptomatic Covid-19 patients have increased propensity for pulmonary

edema when administered lethal doses of pentobarbital.

4.     Dr. Van Norman writes “COVID-mediated pulmonary damage occurs at the alveolar-

capillary membrane, which will then be more sensitive to barbiturate damage, leading to flash

pulmonary edema earlier in the injection process, and before a peak brain level of barbiturate is

achieved”. But she provides no published evidence that such purported pulmonary damage

increases the risk of pulmonary edema formation from pentobarbital, i.e., her opinion, at its

foundation, is speculative.

5.     Drs. Van Norman and Stephen do not provide any specific time frame regarding the onset

of the pulmonary edema that might occur in an individual who has suffered lung damage from

Covid-19. Previously, Dr. Van Norman has stated that under other circumstances (i.e., in the

absence of Covid-19) pulmonary edema onset can be “virtually instantaneous” (paragraph 67 of

her 11-1-2019 declaration). If that is so, then it is unclear how Covid-19 (or any other disease

process for that matter) would increase the onset. In a more recent declaration, Dr. Van Norman

states that pulmonary edema occurs “within seconds or minutes” (page 2 of her 12-22-2020

declaration). Dr. Van Norman does not provide any evidence to show that pulmonary edema will

occur faster for inmates with Covid-19, or how much faster, assuming pulmonary edema even

occurs ante mortem in the execution setting. Furthermore, Dr. Van Norman distracts when she

refers to pulmonary edema occurring before “peak levels” of pentobarbital have been reached in

the brain. As mentioned in my prior reports, unconsciousness occurs when a clinical dose of

pentobarbital is administered (around 500 mg—a tenth of the execution dose), far before peak

brain levels that would result from administration of 5 grams of pentobarbital. Thus, even if

pulmonary edema did develop prior to peak brain levels of pentobarbital, the inmate is already



                                                                                                    2
        Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 4 of 5




unconscious. And, when peak brain levels of pentobarbital occur 1-2 minutes after

administration, the inmate has profound brain depression.

6.      Regarding the pulse oximetry values1, Dr. Van Norman writes that “A clear change from

99% to 97%, as Mr. Johnson’s pulse oximetry results show, is clinically significant and indicates

significant changes have occurred in gas exchange in the lungs, particularly in the setting of early

COVID-19 infection” (Paragraph 11, 12-22-2020 declaration). But, Dr. Van Norman contradicts

herself in the prior paragraph: “SaO2 and PaO2 correlate well when SaO2 is between 70% and

90%, but outside of this range the relationship is poor”. Put another way, Dr. Van Norman states

that beyond 90% saturation the relationship between oxygen saturation (SaO2) and the partial

pressure of oxygen (PaO2) is poor, yet she states that going from 99% to 97% is clinically

significant.2 Dr. Van Norman also writes that “Even small changes in SaO2 must therefore be

interpreted carefully”, but the change from 99% to 97% is small, so interpretation is fraught.

7.      Pulse oximetry readings are subject to variation and depend considerably on the

placement of the probe, the amount of circulation to the finger, motion artifact, etc. While Dr.

Van Norman is correct that trends in the SaO2 are important, it is misleading to state that going

from 99% to 97% is a trend. In fact, a change from 99% to 97% is clinically insignificant.

Johnson’s oxygen saturation readings have been in the 97-99% range, which is normal. 3




1
  Pulse oximetry indirectly measures how much oxygen is bound to hemoglobin molecules, and is used to follow
how well the lungs are working to deliver oxygen to the blood. SaO 2 refers to the percent saturation of the blood
(range 0-100%) and PaO2 refers to the partial pressure of oxygen in blood. Once the saturation is at 100%, higher
partial pressures of oxygen do not result in more saturation. SpO2 refers to oxygen saturation determined by pulse
oximetry.
2
  This contradiction is best explained by an analogy. Suppose you had a scale that is only accurate in the 100-150
pound range. One day you weigh 180 pounds, the next day you weigh 182 pounds. You would not be able to state
conclusively that you had gained weight, since the scale is not accurate beyond 150 pounds.
3
  Some variability is normal—see Bhogal AS, Mani AR. Pattern analysis of oxygen saturation variability in healthy
individuals: entropy of pulse oximetry signals carries information about mean oxygen saturation. Frontiers in
Physiology 2017; 8:doi: 10.3389/fphys.2017.00555

                                                                                                                     3
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 5 of 5




Similarly, Higgs’s medical records indicate that oxygen saturation readings have been in the 97-

100% range.

8.     Dr. Stephen cites various studies regarding organ damage that occurs in Covid-19

patients, but, as with Dr. Van Norman, he provides no evidence that Higgs or Johnson have any

organ damage that would increase their risk of developing pulmonary edema from intravenous

administration of 5 grams of pentobarbital.

CONCLUSION

9.     It is my opinion to a medical and scientific certainty that 1) an inmate administered 5

grams of pentobarbital pursuant to the Federal Bureau of Prisons’ execution protocol will

become rapidly unconscious and will not experience the sensation of any pulmonary edema that

might occur before death; 2) Dustin Higgs and Cory Johnson are not at increased risk of

developing pulmonary edema from pentobarbital prior to the onset of unconsciousness.




Date: December 30, 2020                              __________________________________
                                                     Joseph F. Antognini, M.D., M.B.A.




                                                                                                   4
